United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0127
Issued: August 20, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
On October 22, 2018 appellant filed a timely appeal from an August 27, 2018 decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 19-0127.1
On December 21, 2017 appellant, then a 46-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained a lower/mid back and neck strain, which he
attributed to factors of his federal employment including lifting packages up to 70 pounds and
trays of mail up to 40 pounds, carrying mail bags weighing over 50 pounds, and walking up to
seven miles per day. He explained that he initially thought the pain would resolve on its own, but
despite some treatment his pain remained persistent. Appellant indicated that he first became
aware of his condition and related it to his federal employment on September 4, 2017. He did not
stop work.
By decision dated January 30, 2018, OWCP denied appellant’s occupational disease claim
finding that the evidence of record was insufficient to establish that the events occurred as alleged.
1

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on
appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first
time on appeal. Id.

It also found the medical evidence failed to establish a diagnosed medical condition causally
related to the employment duties.
On March 2, 2018 appellant requested reconsideration and subsequently provided
additional evidence.
By decision dated April 23, 2018, OWCP modified its prior decision, noting that the
evidence was sufficient to establish the factual component of fact of injury, but the claim remained
denied as the medical evidence was insufficient to establish the medical component of fact of
injury. Specifically, it found that the medical evidence did not establish a diagnosed medical
condition causally related to the accepted employment factors.
On June 5, 2018 appellant again requested reconsideration. No additional evidence was
received.
By decision dated August 27, 2018, OWCP denied appellant’s June 5, 2018 request for
reconsideration finding that it was untimely filed and failed to demonstrate clear of evidence of
error.
The Board has duly considered the matter and notes that appellant’s June 5, 2018 request
constituted a timely request for reconsideration. Section 10.607(a) of OWCP’s implementing
regulations provides that an application for reconsideration must be received by OWCP within one
year of the date of the decision for which review is sought.2 Appellant therefore had until April 23,
2019 to timely requests reconsideration of the April 23, 2018 OWCP decision. Because appellant’s
request was received on June 5, 2018, the Board finds that it was timely filed. The clear evidence
of error standard utilized by OWCP in its August 27, 2018 decision is appropriate only for
untimely reconsideration requests.3 Therefore, the Board will set aside OWCP’s August 27, 2018
decision and remand the case for an appropriate final decision on appellant’s timely request for
reconsideration.

2
20 C.F.R. § 10.607(a). The one year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016).
3

See 20 C.F.R. § 10.607(b).

2

IT IS HEREBY ORDERED THAT the August 27, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this order of the Board.
Issued: August 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

